REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Xu et al (US 2016/0205600 A1) fails to teach selecting at least one candidate cell among a plurality of candidate cells based on a device validity window wherein the device validity window defines the window when link setup with the at least one candidate cell will be valid and by comparing the validity windows of the plurality of candidate cells.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478